DONNELLY, Judge.
In May, 1971, the Juvenile Officer of Clay County, Missouri, filed petitions in the *434Juvenile Division of the Circuit Court of Clay County, alleging the delinquency of a child sixteen years of age. On May 24, 1971, the juvenile officer filed a “Motion For Order Terminating Further Proceedings in Juvenile Court and Transferring Jurisdiction of [the child] for Prosecution Under the General Law Pursuant to Section 211.071, Revised Statutes of Missouri, 1969.” A hearing was held and the Juvenile Division ordered “that the petitions herein * * * be dismissed and that said child * * * be prosecuted under the general law.” Appellant, by his mother, appealed to this Court from said order.
The determinative question presented is whether said order is a final order from which an appeal shall be allowed.
V.A.M.S. § 211.071 reads as follows:
“In the discretion of the judge of the juvenile court, when any petition under sections 211.011 to 211.431 alleges, that a child of the age of fourteen years or older has committed an offense which would be a felony if committed by an adult, or that the child has violated a state or municipal traffic law or ordinance or that a minor between the ages of seventeen and twenty-one years over whom the juvenile court has jurisdiction has violated any state law or municipal ordinance, the petition may be dismissed and such child or minor may be prosecuted under the general law, whenever the judge after receiving the report of the investigation required by sections 211.011 to 211.431 and hearing evidence finds that such child or minor is not a proper subject to be dealt with under the provisions of sections 211.011 to 211.431.”
V.A.M.S. § 211.261 reads as follows:
“An appeal shall be allowed to the child from any final judgment, order or decree made under the provisions of sections 211.011 to 211.431 and may be taken on the part of the child by its parent, guardian, legal custodian, spouse, relative or next friend. An appeal shall be allowed to a parent from any final judgment, order or decree made under the provisions of sections 211.011 to 211.431 which adversely affects him. Notice of appeal shall be filed within thirty days after the final judgment, order or decree has been entered but neither the notice of appeal nor any motion filed subsequent to the final judgment acts as a supersedeas unless the court so orders.”
We hold that an order of a Juvenile Court in Missouri, dismissing a petition therein, and, in effect, relinquishing jurisdiction to deal with a child under the Juvenile Code, is not a final order from which an appeal shall be allowed to the Court of Appeals or to this Court. We take this position for at least two reasons:
(1) In People v. Jiles, 43 I11.2d 145, 251 N.E.2d 529, 531 (1969), appears language we consider appropriate: “ * * * Our sole concern is the appealability of an order which, after a hearing at which the juvenile was represented by counsel, dismissed the delinquency proceedings so that a criminal prosecution could proceed.
“To permit interlocutory review of such an order would obviously delay the prosecution of any proceeding in either the juvenile or the criminal division, with the result that the prospect of a just disposition would be jeopardized. In either proceeding the primary issue is the ascertainment of the innocence or guilt of the person charged. To permit interlocutory review would subordinate that primary issue and defer its consideration while the question of the punishment appropriate for a suspect whose guilt has not yet been ascertained is being litigated in reviewing courts. We are unwilling to sanction such a procedure.”
(2) In Kent v. United States, 383 U.S. 541, 548, 552, 86 S.Ct. 1045, 16 L.Ed.2d 84 (a case wherein the propriety of a waiver of jurisdiction by the Juvenile Court of the District of Columbia was in question), the United States Supreme Court considered acceptable the view of the United States Court of Appeals for the District of Columbia Circuit (Kent v. Reid, *435114 U.S.App.D.C. 330, 316 F.2d 331), that “the exclusive method of reviewing the Juvenile Court’s waiver order was a motion to dismiss the indictment in the District Court.” This method of review is available in Missouri. V.A.M.R. 25.06.
The appeal is dismissed.
FINCH, C. J., HOLMAN and HENLEY, JJ„ and WEIER, Special Judge, concur.
SEILER, J., dissents in separate dissenting opinion filed.
BARDGETT, J., dissents and concurs in separate dissenting opinion of SEILER, J.
MORGAN, J., not sitting.